Citation Nr: 0532223	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently rated 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently rated 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1945 to 
September 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In November 2005, the veteran's motion for advancement on the 
docket was granted.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (c) (2005).

FINDINGS OF FACTS

1.  The veteran's bilateral knee disorder is manifested by x-
ray findings of degenerative joint disease and limitation of 
motion at a noncompensable level, without recurrent 
subluxation or lateral instability.

2.  The veteran's lumbar spine disorder is manifested by 
moderate limitation of motion; he does not have forward 
flexion to 30 degrees or less; incapacitating episodes; 
associated neurological disorder; or ankylosis of the spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
arthritis of the left knee are not met.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).

2.  The criteria for an increased rating for degenerative 
arthritis of the right knee are not met.   U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).

3.  The criteria for an increased rating for degenerative 
arthritis of the lumbar spine are not met.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243, 5292, 5293, 5295 (2002 & 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In a January 2003 letter, prior to adjudication of his claim, 
the appellant was advised of the evidence necessary to 
substantiate his claim, and that he may submit any supporting 
evidence that he had.  He was also informed of the type of 
evidence that VA was responsible for obtaining and the type 
of evidence he was responsible for obtaining.  He has 
received sufficient notice of the type of information needed 
to support his claim and the evidence necessary to complete 
the application.  The Board thus finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.

Factual Background

The veteran's private medical records indicate that he has 
been receiving treatment for, among other things, his knees 
and back.  In a letter dated in February 2003, C.D.M., Jr., 
M.D., stated that the veteran had hypertension and arthritis.  
His arthritis had gradually worsened throughout the years.  
He worked as a contractor at odd jobs and was presently 
putting in a water line in the County.  This had been 
extremely difficult on his arthritis which involved all of 
his joints, primarily in his hips, knees, fingers, hands, 
shoulders, etc.  They were painful and stiff and he 
frequently had to use a walker.  He was able to sit in a 
vehicle only for short periods of time before having to get 
out to exercise.  This was also true of sitting for any 
prolonged period of time in any situation.  His examination 
revealed weakness and limitation of motion of the upper 
extremities.  With regard to the knees, there was bilateral 
enlargement and swelling, but with normal motion with 
crepitus on the right.  The physician felt that the veteran 
could not continue in the same occupation that he was 
presently pursuing.  

In a subsequent February 2003 letter, K.S.C., M.D., stated 
that the veteran suffered from hypertension, arthritis, joint 
pain and knee pain.  The physician also stated that the 
veteran could not continue in his current occupation as a 
contractor.  Office notes from his office revealed that the 
veteran also suffered from severe restrictive lung disease.

A February 2003 VA examination report indicates that the 
veteran reported dull aching pain, weakness, and stiffness in 
his back and knees as well as swelling, instability, and 
giving way of the knees and fatigability and lack of 
endurance of the back and knees.  He further reported that he 
had been diagnosed with inflammatory arthritis of all of his 
joints.  The veteran worked two days a week as a flagman for 
a contractor.  He was able to work full-time, but was not 
doing so because he could not find a full-time job, because 
"there are no jobs available".  He was laid off from his 
last job as a carpenter's helper because the job ended.

Examination showed tenderness at L3-4.  There was no muscle 
spasm.  He forward flexed 0 to 65 degrees actively, 0 to 67 
degrees passively, and 0 to 70 degrees after fatiguing, all 
with pain.  He extended 0 to 10 degrees actively, 0 to 15 
degrees passively, and 0 to 20 degrees after fatiguing, all 
with pain.  Right lateral flexion was 0 to 15 degrees 
actively, 0 to 20 degrees passively, and 0 to 25 degrees 
after fatiguing, all with pain. Left lateral flexion was 0 to 
20 degrees actively, 0 to 25 degrees passively, and 0 to 27 
degrees after fatiguing, all with pain.  Right and left 
lateral rotation was 0 to 15 degrees actively, 0 to 20 
degrees passively, and 0 to 25 degrees after fatiguing, all 
with pain.  

The right knee had deformity, swelling, and crepitus.  It was 
tender medially, laterally, anteriorly and posteriorly.  
There was no laxity.  Extension was 0 degrees actively, 
passively, and after fatiguing, all with pain.  Flexion was 
0-106 degrees actively, 0-110 degrees passively, and 0-115 
degrees after fatiguing, all with pain.  

The left knee had deformity, swelling, and crepitus.  It was 
tender anteriorly, posteriorly, medially, and laterally.  
There was no laxity.  Extension was 0 degrees actively, 
passively, and after fatiguing, all with pain.  Flexion was 
0-120 degrees actively, 0-122 degrees passively, and 0-125 
degrees after fatiguing, all with pain.

Strength of the lower extremities was normal.  Pain in the 
knees and back started at the time the initial flexion began 
to be tested.  It continued through the testing procedure and 
stopped when testing stopped.  X-rays of the knees show 
degenerative changes involving the medial compartment of both 
knees and the articular surfaces of the patella.  No knee 
joint effusion was noted.  X-rays of the lumbar vertebrae 
showed severe degenerative disk disease at L4-L5 and L5-S1.  
There were large ossifications involving the anterior 
longitudinal ligaments, involving the thoracolumbar and mid 
lumbar spine.  The veteran also had moderate to severe 
central canal stenosis in the lower lumbar spine.  

The impression was degenerative joint disease, medial 
compartments of both knee joints.  This was considered 
moderate.  There was no synovitis in the right knee.  With 
regard to the back, there was severe degenerative disk 
disease at L4-L5 and L5-S1 with severe degenerative joint 
disease changes leading to moderate to severe changes of the 
central canal stenosis of the lower lumbar area.  

The report of a March 2004 VA examination indicates that the 
veteran reported weakness and giving way episodes of the 
knees, occurring once a week.  He had flare-ups caused by 
changes in the weather, which caused pain, but no change in 
range of motion.  The veteran had a dull, achy, throbbing 
pain in the back which was present at all times.  He had 
flare-ups of this with bad weather. His pain could last for 
days.  He needed to use a heating pad and would usually rest 
more with the flare-ups. He denied numbness, weakness, 
bladder or bowel complaints.  With regard to his ability to 
walk, the examiner noted that the veteran was not able to 
walk much because he was on oxygen due to emphysema.    It 
was difficult to assess how this would affect his mobility as 
he could not walk without getting short of breath.  He no 
longer worked because of his emphysema.  

Neurological examination was normal.  The veteran had normal 
sensation to light touch and pinprick in the lower 
extremities.  His lumbar spine was tender from L3-4.  
Musculature was normal.  Forward flexion was 0 to 60 degrees 
active, and 65 degrees passive.  Extension was 0-10 degrees 
active, and 12 degrees passive.  Lateral flexion was 0 to 15 
degrees to each side active and passive.  All ranges of 
motion caused pain from the beginning, during and until 
movement stopped.  He was unable to rotate secondary to his 
increased shortness of breath from this mild exercise.  

The right knee was deformed looking.  It had swelling and 
crepitus, but no laxity.  It was tender to palpation all 
around the knee joint.  The veteran extended the right knee 
to 0 degrees and flexed to 106 degrees.  This was active, 
passive, and after fatiguing.  The findings showed no 
limitation with repetitive use.  

The left knee was also deformed looking.  There was swelling 
and crepitus but no laxity.  It was tender to palpation 
medially and laterally.  The veteran extended the left knee 
to 0 degrees and flexed to 106 degrees.  This was active, 
passive, and after fatiguing.  The findings showed no 
limitation with repetitive use.  

The veteran had pain that started at the beginning of each 
movement, during the movement and did not stop until the 
movement stopped.  X-rays of the back showed degenerative 
disk at all levels involving the lower thoracic and lumbar 
spine.  There were extensive proliferative bony changes along 
the facet joints in the entire lumbar spine.  These changes 
appeared to have further progression compared to the previous 
radiographs done in February 2003.  There also was 
ossification of the anterior longitudinal ligaments.  This 
finding may suggest a diffuse idiopathic skeletal 
hyperostosis (DISH).  X-rays of the knees showed degenerative 
changes involving all the three compartments of the knee 
joints with the medial compartments being most severely 
affected.  The changes were quite stable compared to previous 
radiographs done in February 2003.  

The diagnosis was degenerative joint disease of the bilateral 
knees, stable compared to 2003 x-rays; and increased 
degenerative joint disease of the lumbar spine as compared to 
2003.  

Law and Regulations

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The rating criteria for evaluating disorders of the spine 
changed during the pendency of this appeal.  The Board will 
address all the rating criteria (current and previous) which 
are applicable to the case at hand.  

The veteran's claim for increased rating was received in 
December 2002.  The rating criteria applicable to this claim 
are:

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003.



5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment
provided that the effects in each spinal segment are 
clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

The Knee and Leg
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10

526
0
Leg, limitation of flexion of:

Flexion limited 
to 15°
30

Flexion limited 
to 30°
20

Flexion limited 
to 45°
10

Flexion limited 
to 60°  
0

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0

Analysis

Knees

After thorough review of the evidence of record, the Board 
finds that the criteria for an increased rating have not been 
met for the left or right knee disability.  The evidence of 
record shows that the veteran has degenerative arthritis of 
the knee, with some limitation of motion, but not to a 
compensable degree under DC 5260 or DC 5261.  Thus, a 10 
percent rating may be awarded under DC 5003.  However, a 
higher rating under DC 5260 or DC 5261 is not warranted.

It is noted that the veteran has reported episodes of giving 
way of the knees. VA's General Counsel has held that under 
certain circumstances, a separate disability evaluation may 
be assigned for instability of the knee under DC 5257, in 
addition to a rating for arthritis of the knee. VAOPGCPREC 9-
98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  In 
this case, however, the medical evidence of record does not 
show objective findings consistent with recurrent subluxation 
or lateral instability.  It is specifically noted that the 
medical evaluations of record all indicate that there was no 
laxity.  Thus, a separate rating under DC 5257 is not 
warranted.  

The Board notes that the appellant has indicated that he has 
pain, weakness, fatiguability, and lack of endurance.  
However, the objective findings do not indicate that he had 
additional limitation of motion of the knee joint after 
fatiguing.  In fact, it appears that range of motion improved 
with use.  The appellant has also reported that he had flare-
ups with change of weather.  However, the flare-ups did not 
affect his range of motion.  Rather, they caused pain.  The 
evidence indicates that the veteran's bilateral knee 
disability is essentially manifested by pain, swelling, 
degenerative changes, and limitation of motion at a 
noncompensable level.  Objective evidence of limitation of 
motion to a compensable degree, to include with use or during 
flare-ups, recurrent subluxation, or lateral instability are 
not shown.  As such, the Board finds that entitlement to an 
increased rating for the disorder of each knee is not 
warranted.  

Lumbar Spine

After thorough review of the evidence of record, the Board 
finds that entitlement to an increased rating is not 
warranted.  First, it is noted that the record does not show 
evidence of severe lumbosacral strain.  The veteran does not 
have abnormal mobility on forced motion.  While he does have 
osteo-arthritic changes and loss of lateral motion, he does 
not have listing of the spine or marked limitation of motion 
on forward bending.  Thus, a higher rating under DC 5295 (old 
version) is not warranted.  

With regard to a rating for IDS, it is noted that the veteran 
has neither reported nor provided any evidence of 
incapacitating episodes.  Further, the record does not show 
evidence of any associated neurologic disability.  Thus, a 
rating for IDS under DC 5293 or 5243 is not warranted.  

The Board also finds that a higher rating is not warranted 
based on limitation of motion.  A review of the range of 
motion tests clearly indicate that the veteran does have some 
limitation in range of motion.  However, he is not shown to 
be severely limited in range of motion.  The Board notes that 
the examination reports note that the veteran had pain during 
the entire range of motion testing.  However, the record does 
not show that he had increased limitation of motion on use.  
In fact, testing in February 2003 showed that his range of 
motion improved on fatiguing.  Indeed, he had fairly good 
(though still limited) range of motion after fatiguing.  
Overall, the Board finds that the limitation of motion, to 
include due to pain and flare-ups, is at the moderate level.  
Clearly, he does not have ankylosis of the spine.  He also 
does not have forward bending limited to 30 degrees or less.  
As such, a higher rating under DC 5292 (old criteria) or the 
general rating criteria for evaluating the spine is not 
warranted.  Therefore, the appeal is denied.   


ORDER

An increased rating for degenerative arthritis of the left 
knee is denied.

An increased rating for degenerative arthritis of the right 
knee is denied.

An increased rating for degenerative arthritis of the lumbar 
spine is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


